1 Reported in 215 N.W. 427, 217 N.W. 356.
On September 30, 1927, the following opinion was filed:
The application is based upon respondent's conviction of a misdemeanor involving moral turpitude.
The record is incomplete. The referee certifies that by reason of an attached stipulation the hearing was not had. Respondent by the stipulation offered to prove, if a hearing were had, certain matters designated in the stipulation as paragraphs 8 to 19, inclusive, being substantially matters alleged in his answer, tending to prove that the misdemeanor of which he was convicted was not committed under such circumstances that the court should find that moral turpitude was involved, and that there were such matters in mitigation as might avoid disbarment or bear upon the punishment should respondent be subject to discipline, to which offer the petitioner would object as being not admissible for any purpose. No ruling was made and no testimony introduced. The stipulation showed a plea of guilty to one count in an indictment in the federal court charging him with wilfully, unlawfully, and fraudulently attempting to defeat and evade the tax imposed by the act of congress known as the revenue act of 1921. The offense charged was a misdemeanor.
On the face, the record would indicate that moral turpitude was involved. And it is difficult to conceive how a lawyer, having opportunity to consult with other lawyers of experience and ability, should plead guilty if some of the facts contained in the offer of proof are true. The court is of the opinion that, since in our disbarment statute a distinction is made between conviction for misdemeanors, the lawyer sought to be disbarred should have the opportunity of proving, if he can, that the offense was committed under circumstances not involving moral turpitude; and also full opportunity *Page 299 
should be afforded him to offer extenuating matters which this court may consider on the question whether there should be disbarment of discipline.
For the reason stated the matter is remitted to the referee to hear respondent fully upon his alleged defensive or extenuating matters and such evidence as the petitioner may adduce to refute the same, said referee to make and report his findings of fact as originally directed.
On January 6, 1928, the following opinion was filed: